     Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 1 of 18. PageID #: 1349



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

CRAIG WILSON, ERIC BELLAMY,
KENDAL NELSON, and MAXIMINO                       Case No. 20-cv-0794
NIEVES, on behalf of themselves and those
similarly situated,                               Judge James Gwin

                       Petitioners,
       v.

MARK WILLIAMS, warden of Elkton
Federal Correctional Institutions; and
MICHAEL CARVAJAL, Federal Bureau of
Prisons Director, in their official capacities,

                        Respondents.

                         MEMORANDUM IN OPPOSITION TO
                    RESPONDENTS’ EMERGENCY MOTION TO STAY

                                         INTRODUCTION

       The deadly outbreak at Elkton Federal Correctional Institution (“Elkton”) continues to

take its toll. Though trumpeting a supposed decline in hospitalizations—a statistic that means

little, 2d Goldenson Decl. ¶ 13 (Exhibit B)—Respondents were forced to amend their motion,

mere hours after its filing, to retract their assertions. See ECF 101 (supplement noting that an

additional Elkton prisoner was hospitalized). Indeed, with continued delays in testing, the full

extent of the infection still remains unknown, but is plainly extreme. See ECF 100 (status report

showing 312 COVID-positive results in recent weeks).

       Meanwhile, Respondents’ efforts to comply with this Court’s April 22 injunction and

May 19 enforcement order proceed slowly, yielding unimpressive numbers of people deemed

even potentially eligible for home confinement, much less actually moved. See ECF 98-7 at 11.

Respondents’ simultaneous efforts to resist and undo this Court’s orders, however, continue to

suffer from no such lethargy. This Court’s original injunction was entered on April 22. While



                                                  1
     Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 2 of 18. PageID #: 1350



Respondents resisted the Court’s initial instruction to produce a class list, see ECF 32 (order

granting motion to compel), they moved both this Court and the Sixth Circuit for a stay pending

appeal on April 28 and 30, respectively. ECF 30, 34. Both were denied. Subsequent proceedings

revealed that Respondents had failed to comply with the Court’s April 22 injunction in the

meantime, prompting this Court’s enforcement order on May 19. ECF 85; see id. at PageID#

1129.

        Respondents reacted with an emergency application for stay to the Supreme Court on

May 20—nominally challenging the April 22 order, but arguing both it and the May 19 order.

The Supreme Court denied the stay on May 26, observing that Respondents had “not sought

review of or a stay of the May 19 order in the U.S. Court of Appeals for the Sixth Circuit.” No.

19A1041.

        Yesterday, Respondents finally took the step of asking this Court to stay that order—and

also asks it again to stay the April 22 order, which this Court has already observed that it is not at

liberty to do under law of the case. See ECF 57. That motion is accompanied by several new self-

serving declarations, but Respondents, despite having waited ten days after the May 19

enforcement order, claim they have no time to allow this Court to review and weigh them.

Instead, they seek to have the Sixth Circuit—and failing that, the Supreme Court—exercise the

fact-finding role, by filing a stay request on appeal less than an hour later. The motion before the

Sixth Circuit threatens that, absent immediate relief there, Respondents will again seek Supreme

Court intervention.1



        1
          Though this Court gave Petitioners until Monday, June 1 to respond here, the Sixth
Circuit has ordered that any response in that court be submitted today. Petitioners maintain that
Respondents’ approach of a 10-day delayed “evidence dump” on this Court, apparently to enable
them to cite new factual material on appeal, is inappropriate. Nonetheless, in order to ensure that
their rights are preserved on appeal, Petitioners must respond in kind, by submitting contrary


                                                  2
     Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 3 of 18. PageID #: 1351



       Respondents “bear[] the burden” to show that this Court should exercise its discretion to

issue a stay. Nken v. Holder, 556 U.S. 418, 433–34 (2009) (internal quotations omitted). Part of

Respondents’ appeal is improper, and the remaining part is foreclosed by previous rulings. But

more important to the motion before this Court, Respondents’ arguments are meritless. This

Court has properly exercised jurisdiction and invoked a remedy under 28 U.S.C. § 2241;

deliberate indifference is well-documented and legally supported; and the balance of equities

plainly favors Petitioners.

                                        BACKGROUND

       Respondents’ narrative presents a highly one-sided account of the facts and procedural

history of this action, as it stood on April 22, May 19, and today.

       On April 22, this Court entered the preliminary injunction, finding that “the only truly

effective remedy to stop the spread is to separate individuals,” which was “impossible without

the release of a portion of the population.” PI Order, ECF 22, PageID# 361. Elkton is a low-

security facility where prisoners are housed in units of about 150 men. 1st Novisky Decl., ECF

1-3, PageID# 51. Petitioner Wilson’s unit (representative of Elkton) is divided into bunks, about

8 by 9 feet and not enclosed, which sleep two or three men. Wilson Decl., ECF 1-10, PageID#

90. Men are not separated inside units, where they share recreation space, sinks, and showers.

Id., PageID# 91.

       This Court was already aware of the BOP’s so-called “multiphase action plan.” ECF 98-1

(hereinafter “Stay Mot.”) at 2, PageID# 1168. Phase 2, implemented on March 13, started a grab-




evidence to this Court for its consideration and for subsequent citation on appeal. Petitioners
therefore respectfully submit additional expert testimony and other evidence in support of this
Opposition. See Exhibit A, 2d Novisky Declaration; Exhibit B, 2d Goldenson Declaration;
Exhibit C, Questionnaires.


                                                 3
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 4 of 18. PageID #: 1352



and-go meal system, for example. Dees Decl., ECF 10-1, PageID# 175–76. When prisoners get

meals, “[s]ocial distancing is out the window,” as they line up “to get through a 4-6 foot wide

door.” Arzola Decl., ECF 1-11, PageID# 96. And Phase 5, implemented on March 31, secured

prisoners within these shared units. Dees Decl., ECF 10-1, PageID# 177. At “any given

moment,” prisoners in a unit are next to someone else. Bellamy Decl., ECF 1-7, PageID# 78.

Phase 6, implemented on April 13, simply kept the measures in place. Dees Decl., ECF 10-1,

PageID# 178.

       This Court was also aware that these measures could not stop the spread of COVID-19.

They left in place “shared spaces for bathing, eating, and sleeping,” meaning “social distancing

would be impossible to implement at Elkton.” 1st Novisky Decl., ECF 1-3, PageID# 51. Staff

continued to circulate in and out of the community and among prisoners. Id., PageID# 52–53.

When Petitioners sued on April 13, three prisoners had died. Petn., ECF 1, PageID# 2. Nine days

later, that number had doubled. PI Order, ECF 22, PageID# 370.

       And this Court had before it clear evidence that Respondents had not used the tools at

their disposal to move prisoners. The Attorney General had “direct[ed]” BOP to “maximize

appropriate transfers” of vulnerable prisoners out of Elkton. Apr. 3 Barr Memo, ECF 10-3,

PageID# 197.2 Yet no prisoners had been moved. PI Tr., ECF 40, PageID# 586 (six identified as

eligible but not transferred to home confinement; 32 denied).




       2
           Respondents state that the Attorney General provided criteria to implement this
directive. BOP’s Acting Senior Deputy Assistant Director issued the guidance document they
rely on. Brewer Memo, ECF 10-3, PageID# 200–01. Respondents do not acknowledge that the
Attorney General’s guidance does not deem, for example, “prior violent offenses” (at 5)
disqualifying. Mar. 26 Barr Memo, ECF 10-3, PageID# 196. Nor do they acknowledge that the
Brewer guidance was superseded, and current guidance does not deem any prisoner categorically
ineligible for home confinement. Hurwitz Memo, ECF 80-1, PageID# 1113.


                                                4
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 5 of 18. PageID #: 1353



       This Court entered a preliminary injunction on that record. It limited the injunction to a

subclass of medically-vulnerable prisoners—those at highest risk, using the CDC’s definition. PI

Order, ECF 22, PageID# 363. For these prisoners, “continued imprisonment at Elkton is

unconstitutional given the COVID-19 outbreak,” rendering their claim “cognizable under 28

U.S.C. § 2241.” Id., PageID# 362. The “failure to separate” prisoners was deliberate indifference

to the thread of spreading COVID-19. Id., PageID# 367.

       The equities favored preliminary relief. Petitioners sought only “moving vulnerable

inmates to various other types of confinement” where they would be safer. Id., PageID# 369. A

14-day quarantine policy already in place meant that transfers posed no risk. Id.; Apr. 3 Barr

Memo, ECF 10-3, PageID# 197. And stopping the spread of COVID-19 would protect prisoners,

staff, and the community around Elkton where the staff lives. PI Order, ECF 22, PageID# 369.

       The scope of the relief was also limited. Petitioners did not ask “to throw open the gates”

at Elkton, and this Court expressly did not do that. Id., PageID# 369. It required Respondents to

identify the prisoners in the medically-vulnerable subclass. Id., PageID# 371. Then, it required

Respondents to evaluate their eligibility for release by May 7. Id. If members were ineligible, it

ordered Respondents to transfer them “to another BOP facility where appropriate measures” to

avoid COVID-19, “may be accomplished.” Id., PageID# 371–72.3

       Three courts declined to stay the April 22 preliminary injunction. When the Sixth Circuit

and this Court did so, they rejected many of the same arguments Respondents raise now. The

Sixth Circuit agreed with this Court that Petitioners’ claims are properly raised on habeas; found

that this Court did not abuse its discretion on the record before it; and that Respondents had

forfeited their class certification challenge. May 4 Order, at 5. This Court followed suit, based on


       3
           Respondents concede that the deadlines for the first two requirements have passed.


                                                 5
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 6 of 18. PageID #: 1354



both the law-of-the-case doctrine and the merits. Stay Order, ECF 57. And the Supreme Court

did so because Respondents also sought to stay the May 19 enforcement order, without seeking

relief from this Court first. Order, No. 19A1041.

       This Court entered that enforcement order on a record that showed Respondents had

“thumb[ed] their nose” at the preliminary injunction. Enforcement Order, ECF 85, PageID#

1129. Respondents identified 837 members of the medically-vulnerable subclass. Id., PageID#

1126. It deemed five eligible for home confinement, with six more “maybe” qualifying. Id. A

hearing revealed that this was the result of Respondents deeming whole categories of the

subclass categorically ineligible for home confinement. Tr., ECF 76, PageID# 1004–05, 1026;

Spreadsheet, ECF 78-1, PageID# 1060–72. As for other mechanisms—furlough, compassionate

release, or transfer—Respondents identified no members “whose confinement has actually been

enlarged” because of the preliminary injunction. Enforcement Order, ECF 85, PageID# 1126.

       Yet the risks had not diminished. Respondents had run 524 COVID-19 tests (about 22%

of the Elkton population, on the unlikely assumption no prisoner has been tested twice). It had

results for only 230, with 24% testing positive. Id., PageID# 1124. By then, nine prisoners had

died of COVID-19. The Court thus entered a limited order to enforce. As to home confinement,

it ordered Respondents to re-evaluate subclass members without treating certain factors as

categorical barriers to relief. Id., PageID# 1124.4 Respondents had until May 25 to comply. Id.,

PageID# 1129-30. As to compassionate release, it ordered Respondents to clarify bare-bones

explanations for denying members’ requests by May 21, and to act on new ones within 7 days.


       4
         Respondents claim that the order required them to “disregard” certain factors. But the
order speaks in terms of “requirement[s]” and being “deemed ineligible.” Enforcement Order,
ECF 85, PageID# 1129. That reading is bolstered by BOP’s own guidance, which does not deem
any factor as a categorical bar. See supra note 2. Of course, this Court is best positioned to
resolve disputes over what its order means.


                                                6
       Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 7 of 18. PageID #: 1355



Id., PageID# 1131.5 And as to any members ineligible for that relief, it ordered Respondents to

show cause by May 26 why it could not transfer them to a safer facility. Id., PageID# 1132.6

         Respondents ask this Court to enter a stay based on a disputed, evolving record with little

time to consider abruptly-added new evidence. Just hours after moving for a stay, for example,

Respondents had to revise their statement to note that another Elkton prisoner has been

transferred to the hospital. ECF 101. To assert that conditions at Elkton have improved, they cite

contested materials submitted only one business day before they demand a ruling. ECF 98-2

through 98-10. So too with a new conclusory “[u]pon information and belief” declaration

underlying their implication that the few subclass members it has finally identified as eligible for

home confinement do not meet BOP’s guidance. Hurwitz Decl. ¶ 27. Even the meaning of the

enforcement order Respondents seek to stay appears to be disputed, but rather than asking this

Court to clarify or modify it, they have rushed to appeal.

                                           ARGUMENT

  I.     Respondents Have Failed to Demonstrate a Strong Likelihood of Success on Appeal

             A. Respondents’ Motion Is Improper

         As to the April 22 order, the legal and factual questions presented by Respondents’

motion are governed by the law of the case. See ECF 57. They have been weighed and reviewed

on appeal, and the Sixth Circuit has held that this Court did not abuse its discretion. Indeed,

every level of the federal judiciary has ruled that the April 22 preliminary injunction will not be

stayed pending appeal, and are bound by appropriate principles of deference and law of the case.



         5
         Without a decision from BOP, prisoners must wait 30 days to file a compassionate
release motion in the sentencing court. 18 U.S.C. § 3582(c)(1).
         6
         Respondents concede (at 8) these deadlines have mostly passed. The requirement to
decided compassionate release applications within 7 days remains.


                                                  7
     Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 8 of 18. PageID #: 1356



       Respondents also did not timely seek a stay of the May 19 order in this Court. Indeed,

they waited ten days, and then imposed upon this Court a manufactured emergency requiring a

ruling in one business day. See ECF 98-1 at PageID# 1. And they gave this Court no time to

consider the motion by filing a motion almost immediately in the Court of Appeals. Regardless,

as discussed above and below, Respondents’ raft of tired arguments and new declarations offer

no basis for this Court to stay its own rulings.

              B. Petitioners’ Claim Is Properly Brought Under § 2241, Rendering the Prison
                 Litigation Reform Act (PLRA) Inapplicable

       Habeas corpus allows prisoners to challenge unlawful confinement. 28 U.S.C. § 2241;

Preiser v. Rodriguez, 411 U.S. 475, 498 (1973). When such a challenge is based on “the

execution or manner in which the sentence is served,” it is properly brought under § 2241.

United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001).

       As the Sixth Circuit held, Petitioners are “challenging the fact of the[ir] confinement.”

Order at 3 (May 4, 2020). Releasing medically-vulnerable prisoners from Elkton is “the only

truly effective remedy” for the unfolding harm. PI Order, ECF 22, PageID# 361. Petitioners

therefore properly brought their claim under § 2241, because they challenge the “execution or

manner” of their sentences (serving them amid an inadequately-addressed disease outbreak, in a

place where social distancing is impossible) and because “no set of conditions would be

constitutionally sufficient” to fix the problem. Order at 3 (May 4, 2020); see Adams v. Bradshaw,

644 F.3d 481, 483 (6th Cir. 2011); see also Terrell v. United States, 564 F.3d 442, 446–48 (6th

Cir. 2009).

       That Petitioners have used the phrase “conditions of confinement” to describe the

problem is irrelevant. Although Sixth Circuit precedent holds that “§ 2241 is not the proper

vehicle for a prisoner to challenge conditions of confinement,” Luedtke v. Berkebile, 704 F.3d



                                                   8
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 9 of 18. PageID #: 1357



465, 466 (6th Cir. 2013), as just explained, Petitioners have consistently maintained—and this

Court found—that it would be impossible to fix the conditions within Elkton. The only remedy is

release from confinement at Elkton. See Adams, 644 F.3d at 483; Terrell, 564 F.3d at 446–48.

       Respondents argue that Petitioners’ requested relief would not “change the court-imposed

sentence.” Stay Mot. at 7, PageID# 1173. But nothing in the law suggests that all habeas claims

must challenge the sentence itself. See, e.g., Bailey v. Wainwright, 951 F.3d 343, 347 (6th Cir.

2020). Section 2241 claims need do no such thing. See Terrell, 564 F.3d at 448 (claim seeking

in-person parole hearing cognizable under § 2241); Luedtke, 704 F.3d at 466 (same, challenging

exclusion from “Inmate Financial Responsibility Program”); see also United States v. Jalili, 925

F.2d 889, 893 (6th Cir. 1991) (place-of-confinement challenges properly brought via § 2241).

       Because Petitioners’ claim is proper under § 2241, this Court correctly noted its

“enlargement” authority. PI Order, ECF 22, PageID# 359; see Dotson v. Clark, 900 F.2d 77, 79

(6th Cir. 1990); 28 U.S.C. § 2243 (“The court shall … dispose of the matter as law and justice

require.”). It did not abuse its discretion with such interim relief, but correctly concluded that

Petitioners’ claims are “substantial,” PI Order, ECF 22, PageID# 359–62, and that the

“circumstances” of Elkton’s COVID-19 outbreak are “exceptional,” Dotson, 900 F.2d at 79. Its

order did not require the release of any particular prisoner or “throw open the gates.” PI Order,

ECF 22, PageID# 369; see id., PageID# 370–72.

       Because this is a “habeas corpus proceeding[] challenging the fact or duration of

confinement in prison,” the PLRA is inapplicable. 18 U.S.C. § 3626(g)(2)). Respondents’

passing suggestion, meanwhile, that 18 U.S.C § 3621(b) might bar jurisdiction is baseless.

Petitioners do not ask this Court to “decide where to house” them, nor has this Court done so, but

rather claim that their confinement at Elkton is unconstitutional. That challenge is consistent with




                                                 9
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 10 of 18. PageID #: 1358



18 U.S.C. § 3621(b), cf. id. (assignments must “meet[] minimum standards of health and

habitability”), which in any event cannot divest federal courts of power to remedy unlawful

detention, see U.S. Const. art. I, § 9, cl. 2; Boumediene v. Bush, 553 U.S. 723, 771 (2008);

Martinez-Brooks v. Easter, No. 3:20-cv-00569, 2020 WL 2405350, at *15 (D. Conn. May 12,

2020) (“I am not ‘review[ing]’ the BOP’s ‘designation of a place of imprisonment’ under

subsection 3621(b),” and “to the extent there is any ambiguity about whether Section 3621(b) or

any other statute bars judicial review … I would construe it not to do so to avoid the

constitutional question that would arise from a wholesale bar on judicial review in the

circumstances of this case.”).

           C. This Court Did Not Abuse Its Discretion In Finding Petitioners Likely to
              Show Deliberate Indifference

       Prisons may not knowingly incarcerate prisoners “under conditions posing a substantial

risk of serious harm,” Farmer v. Brennan, 511 U.S. 825, 834 (1994), including from infectious

disease, Helling v. McKinney, 509 U.S. 25, 33 (1993). Respondents are unlikely to succeed on

appeal of this matter, as this Court did not abuse its discretion in finding both the objective and

subjective components of deliberate indifference satisfied.

       For the objective standard, a prisoner must show that he was “incarcerated under

conditions posing a substantial risk of serious harm.” Richko v. Wayne Cty., 819 F.3d 907, 917

(6th Cir. 2016) (citation omitted). That test is met where prisons failed to provide toothpaste,

Flanory v. Bonn, 604 F.3d 249, 255 (6th Cir. 2010), and exposed prisoners to tobacco smoke,

Helling, 509 U.S. at 35; Talal v. White, 403 F.3d 423, 427 (6th Cir. 2005). COVID-19 kills

slowly and painfully, while those who survive may sustain permanent organ damage. Six Elkton

prisoners have died since this case was filed. That risks exist “nationwide,” Stay Mot. at 9,

PageID# 1175, changes nothing: prisons are dangerous settings for COVID-19, and this Court



                                                10
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 11 of 18. PageID #: 1359



concluded that Elkton is uniquely dangerous among prisons. See PI Order, ECF 22, PageID#

354–357; see also 1st Novisky Decl., ECF 1-3, PageID# 50–52; 1st Goldenson Decl., ECF 1-4,

PageID# 64–66. “Petitioners obviously satisfy this component,” PI Order, ECF 22, PageID# 367.

         This Court also properly exercised discretion in finding Petitioners likely to satisfy the

subjective prong. “A prisoner is not required to show that he was literally ignored by the staff …

only that his serious medical needs were consciously disregarded.” Rouster v. Cty. of Saginaw,

749 F.3d 437, 448 (6th Cir. 2014) (cleaned up). Custodians are deliberately indifferent if they

persist in a course of action that they know to be ineffective. See, e.g., Richmond v. Huq, 885

F.3d 928, 944 (6th Cir. 2018); Darrah v. Krisher, 865 F.3d 361, 369 (6th Cir. 2017); Phillips v.

Roane Cty., 534 F.3d 531, 541 (6th Cir. 2008); Greene v. Bowles, 361 F.3d 290, 294 (6th Cir.

2004).

         Respondents knew about the risks within Elkton, yet never addressed them adequately.

They continued forcing prisoners to live in crowded units where social distancing is impossible,

making the continued spread of COVID-19 a foregone conclusion. E.g., PI Order, ECF 22,

PageID# 356; 1st Novisky Decl., ECF 1-3, PageID# 48–52; Nelson Decl., ECF 1-5, PageID# 70;

Nieves Decl., ECF 1-8, PageID# 82; Wilson Decl, ECF 1-10, PageID# 91; Arzola Decl., ECF 1-

11, PageID# 95–96. Even when the Attorney General directed BOP to “move with dispatch” to

move Elkton prisoners to home confinement, Apr. Barr Mem., ECF 10-3, PageID# 197,

Respondents took no meaningful steps to move these low-security prisoners to safety, see Cole

Decl., ECF 10-2, PageID# 189, 193; Transcript, ECF 40, PageID# 586, while conducting

virtually no testing at Elkton, see Dees Decl., ECF 10-1, PageID# 183.

         Nothing had happened to change this assessment when this Court entered the May 19

enforcement order. Respondents had made “paltry” grants of home confinement, “thumbing their




                                                11
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 12 of 18. PageID #: 1360



nose at” their enhanced authority and the Attorney General’s exhortations and treating whole

categories of the subclass as ineligible. Enforcement Order, ECF 85, PageID# 1129; see id.,

PageID# 1126; Transcript, ECF 76, PageID# 1004–05, 1026; Spreadsheet, ECF 78-1, PageID#

1060–72. They had opposed nearly any compassionate release, and made no use of furloughs.

Enforcement Order, ECF 85, PageID# 1126. After testing had lacked “for months,” still only 524

tests had been performed, and results were delayed. Id., PageID# 1124 (no results for more than

96 hours). Petitioners remained likely to succeed on their deliberate-indifference claim,

underscored by Respondents’ intransigence.

       Post-order record materials provided by Respondents do not change the equation. Indeed,

the picture is less rosy than the one Respondents paint. Their testing suffers from a weeklong lag,

Status Report, ECF 88, PageID# 1139, and “does not identify individuals who are infected but

presymptomatic … [or] those who will become infected.” 2d Goldenson Decl. ¶ 13, obliterating

its usefulness for monitoring infections meaningfully and directing quarantines. Contrary to

Respondents’ argument, a short-term decline in hospitalizations does not show that the infection

is under control, 2d Goldenson Decl. ¶ 13, and, as they disclosed after filing, their motion

omitted a prison hospitalized on Friday, ECF 101. Their meager testing data shows that 20-25%

of the population is still testing positive. See Status Report, ECF 97. Compare also Federal

Bureau of Prisons, COVID-19, https://bit.ly/bopcovid (last visited May 30, 2020) (332 current

infections, second highest among federal facilities), with Burnside Decl., R. 98-2, PageID# 1188

(484 total positive tests as of May 27, with “a significant number” “still pending”). The

inevitable movement and lack of social-distancing between prisoners within units—as well as

prisoners’ lack of social distancing with staff moving between units—facilitates spread and




                                                12
       Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 13 of 18. PageID #: 1361



leaves Elkton prisoners subject to an inordinately high ongoing risk of infection. 2d Novisky

Decl. ¶¶ 7-8; 2d Goldenson Decl. ¶ 11.

         Meanwhile, Respondents still refuse to protect medically-vulnerable prisoners. One court,

watching closely, concluded this week that Respondents may never comply. United States v.

Guzman, No. 13-CR-576-1, 2020 WL 2781713 (N.D. Ill. May 28, 2020). Indeed, Respondents

now argue for the first time that “transfer to home confinement is an improper remedy.” Stay

Mot. at 10, PageID# 1176. They offer no legal basis for this assertion, likely because there is

none. Congress (via the CARES Act) and the Attorney General, see Apr. Barr Mem., ECF 10-3,

PageID# 197, authorized and encouraged this tool. Respondents’ distaste for it underscores their

conscious disregard for the substantial risk of serious harm to medically-vulnerable prisoners.

 II.     The Remaining Factors Weigh Against a Stay

         For irreparable harm,7 Respondents offer the audacious claim that their discretion over

prisoner placement supersedes prisoners’ constitutional rights. See Stay Mot. at 11–12, PageID#

1177–78. That position (which is also incorrect with regard to jurisdiction, see section I.C,

supra) is absurd; judicial review to protect constitutional rights is not irreparable harm. See

Martinez-Brooks, 2020 WL 2405350, at *15; cf. U.S. Const. art. I, § 9, cl. 2; Boumediene, 553

U.S. at 771; cf. also 18 U.S.C. § 3621(b) (prison assignments must “meet[] minimum standards

of health and habitability”). There is simply no basis for the radical suggestion that federal-court

review of unconstitutional confinement in a federal prison constitutes irreparable harm to the

confiners.

         7
          Respondents are incorrect that its interest and the public’s “merge.” Stay Mot. at 11,
PageID# 1177 (citing Nken v. Holder, 556 U.S. 418, 435 (2009)). The interests merge when the
government is opposing a stay, 556 U.S. at 435, because that posture implicates the public’s
interest in “prompt execution” of valid orders. Id. at 436. Here, the same reasoning cuts in the
opposite direction. Respondents must show both irreparable harm and that a stay is in the public
interest.


                                                13
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 14 of 18. PageID #: 1362



       Nor is this Court intruding on Respondents’ discretion. Rather, Petitioners respectfully

submit that the May 19 Order was no more than was absolutely necessary in light of

Respondents failure to comply in good faith with the April 22 preliminary injunction.

Respondents have “forfeited the advantage of deference” after a “pattern of delays” and “new

objections substituted for old ones.” Battista v. Clarke, 645 F.3d 449, 455 (1st Cir. 2011); see

Enforcement Order, ECF 85 at PageID# 1129 (“By thumbing their nose at their authority to

authorize home confinement, Respondents threaten staff and they threaten low security

inmates.”). “Courts may not allow constitutional violations to continue simply because a remedy

would involve intrusion into the realm of prison administration.” Brown v. Plata, 563 U.S. 493,

511 (2011); see also Hutto v. Finney, 437 U.S. 678, 689 n. 9 (1978).

       Respondents’ security concern over home confinement is ill-founded. First, the Court has

ordered no one released, as it clarified repeatedly in the April 22 order. PI Order, ECF 22,

PageID# 359, 370, 371. Second, every prisoner in Elkton is low-security, and the Medically-

Vulnerable Subclass is, by definition, disproportionately elderly or infirm. Third, Respondents

have not shown that any prisoner to be transferred under the May 19 order is actually dangerous.

Compare 2d Novisky Decl. ¶ 11 (noting that “subclass identified in this case [is] a low public

safety threat”). Respondents maintain authority to determine—based on recidivism risk score,

outstanding detainers, institutional conduct, and other factors—that a prisoner cannot be

released.

       In addition, the May 19 order’s primary effect is to halt Respondents’ practice of

improper automatic rejections based solely on criteria that are not dispositive of home

confinement—such as a minor incident report, or where “the only basis for denial is a prior

violent offense.” See Enforcement Order, ECF 85, PageID# 1129. Compare, e.g., Notice of




                                               14
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 15 of 18. PageID #: 1363



Home Confinement Criteria, ECF 80, PageID# 1110 (“Inmates who have received a 300 or 400

series incident report in the past 12 months may be referred for placement”); Hurwitz Decl., ECF

98-7, PageID# 1216–17 (no mention of prior violence as a dispositive factor), with Home

Confinement Spreadsheet, ECF 78-1 at Row 52 (prior to May 19 order, low-risk prisoner

rejected based on robbery 35 years ago); Row 55 (low-risk prisoner rejected, “history of

violence” 23 years ago); Row 486, 489 (low risk, “prior violence”); Rows 713, 724 (low risk,

2019 300-series incident reports).

       Elkton prisoners are not “harmed” by being transferred away from a deadly outbreak.

This Court ordered that if Respondents receive requests to remain at Elkton, it must consider

them.8 Mitigation of any “harm” is thus in Respondents’ hands. Enforcement Order, ECF 85,

PageID# 1132. Many prisoners who have requested to stay at Elkton did so only because they

fear Respondents will move them to higher-security prison punitively. See Questionnaires,

Exhibit C.

       Nor would transfers unduly risk spreading COVID-19. Pre-transfer quarantines alleviate

that concern, PI Order, ECF 22, PageID# 369; 2d Goldenson Decl. ¶ 12, as does testing. The

Court did not abuse its discretion in concluding that the greater risk lies in leaving Elkton as a

source of infection to the surrounding community. See 1st Goldenson Decl., ECF 1-4, ¶ 32; 1st

Novisky Decl, ECF 1-4, ¶ 13 (“staff can easily carry the infection from the community to the




       8
         Such requests are consistent with class members’ rights and class-wide relief, just as,
for example, not every class member will wish to pursue every treatment made available for a
disease. See, e.g., Postawko v. Missouri Dep’t of Corr., No. 2:16-CV-04219-NKL, 2017 WL
3185155, at *14 (W.D. Mo. July 26, 2017), aff’d, 910 F.3d 1030 (8th Cir. 2018). This Court has
discretion to fashion such mechanisms. See Fed. R. Civ. P. 23(d); e.g., Eubanks v. Billington,
110 F.3d 87, 94 (D.C. Cir. 1997); McReynolds v. Richards-Cantave, 588 F.3d 790, 800 (2d Cir.
2009).


                                               15
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 16 of 18. PageID #: 1364



prison and vice versa”). Indeed, the BOP continues to transfer prisoners for reasons far less

compelling than saving lives. 2d Novisky Decl. ¶ 10; Robbins Decl. ¶¶ 38-39.

        The administrative inconvenience of a life-saving injunction is vastly outweighed by the

value of lives saved. It was hardly an abuse of discretion for this Court to hold otherwise. Cf.

Sampson v. Murray, 415 U.S. 61, 90 (1974) (temporary loss of income generally insufficient);

Stay Order, ECF 57, PageID# 747. To the extent that Respondents’ refusal to move prisoners to

home confinement costs additional resources in needing to transfer them to other prisons instead,

its injury is self-inflicted.

        Respondents are wrong to argue that that the disease is under control, or that their testing

is sufficient. See section I.C, supra. Further, testing has only come after this Court repeatedly

ordered Respondents to answer for its absence. See PI Order, ECF 22, PageID# 354 (“paltry”

testing); Enforcement Order, ECF 85, PageID# 1124 (“the tests’ progress creeps”); Transcript

(May 14), ECF 76, PageID# 1011–17 (extensive discussion of testing and requiring daily

updates). Respondents cannot claim that their testing is a basis for a stay, Stay Mot. at 14,

PageID# 1180, when the Court’s orders and oversight are what prompted that testing.

                                         CONCLUSION

        For the foregoing reasons, Petitioners respectfully request that this Court deny

Respondents’ Emergency Motion to Stay.




                                                16
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 17 of 18. PageID #: 1365



Dated: May 30, 2020

Respectfully submitted,

/s/ David J. Carey
David J. Carey (0088787)                      David A. Singleton (0074556)
ACLU of Ohio Foundation                       Mark A. Vander Laan (0013297)
1108 City Park Avenue, Ste. 203               Michael L. Zuckerman (0097194)
Columbus, OH 43206                            Ohio Justice & Policy Center
Phone: (614) 586-1972                         915 East Ninth Street, Suite 601
Fax: (614) 586-1974                           Cincinnati, OH 45202
dcarey@acluohio.org                           Phone: (513) 421-1108
                                              dsingleton@ohiojpc.org
Joseph Mead (0091903)                         mvanderlaan@ohiojpc.org
Freda J. Levenson (0045916)                   mzuckerman@ohiojpc.org
ACLU of Ohio Foundation
4506 Chester Avenue
Cleveland, OH 44102
Phone: (614) 586-1972
Fax: (614) 586-1974
attyjmead@gmail.com
flevenson@acluohio.org
                                  Counsel for Petitioners




                                            17
    Case: 4:20-cv-00794-JG Doc #: 102 Filed: 05/30/20 18 of 18. PageID #: 1366




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2020, the foregoing was filed with the Court’s CM/ECF

system. Notice of this filing will be sent by operation of that system to all counsel of record.

                                              /s/ David J. Carey
                                              David J. Carey
